Title: From Benjamin Franklin to Dumas: Two Letters, 29 March 1780
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


I.
Dear Sir
Passy March. 29. 1780.
I did receive the Letter you mention to have enclos’d for Mr. Carmichael in yours of the 25th. of february. I had before received a Letter from him Dated at Cadiz, acquainting me that he was just Setting out for Madrid, and desiring I would send him a Credit there for 200 Louis. Mr. F. Grand, our Banker here had undertaken to do this with his Correspondent a Banker there. I not knowing how to address your Letter to Mr. Carmichael at Madrid, sent it to Mr. Grand’s to be put under his Cover to his Banker who might deliver it to Mr. Carmichael, as he would necessarily find out his lodging to acquaint him with the Credit. The Day after sir George Grand was gone for Holland his Brother came to me and Expressing a great Deal of Concern and Vexation, told me, that sir George seeing that letter on his Desk, said this supercription is Mr. Dumas’s Handwriting; and some time afterwards came to him with The Letter in his Hand open, Saying this Letter is full of ingratitude (or some Words to that purpose) and I will carry it to Holland and show it to the Ambassador; and that he had accordingly carry’d it away with him not withstanding all that was or could be said to the Contrary. That it gave him infinite Pain, to acquaint me with this action of his Brother, but he thought it right I should know the Truth. I did not mention this to you before hoping that upon Reflection sir G. would not show the Letter to The ambassador, but seal it up again and send it forward; and I was desirous to avoid increasing the Misunderstanding between you and sir George. But as I understand by yours to Mr. Bowdoin that he has actually done it, I see no reason to keep it longer as a Secret from you.
If I had known it to be a Letter of Consequence, I should nevertheless have taken the same Method of forwarding it not having the least Suspicion that any Person in that house would have taken so unwarrantable a Liberty with it. But I am now exceedingly Sorry that I did not rather send it to the spanish ambassador’s.— Let me know in your next what you may think proper to communicate to me of the Contents of it.
I am, with great Regard, Dear sir &c.
M. Dumas. 

II.
Dear Sir,
Passy Mar. 29. 1780.
It is some time Since I have written to you having nothing material to communicate: But I received duly your several Letters of Feb. 1. 18. 15. [i.e., 25] March 2. 11. 13. 17. & 23. and thank you for the Intelligence they contain. The last has this minute come to hand, & I shall answer it separately.
I pray you to assure Mr. FLX, OPB, NLZPAAPC of my Respects, and that it was only on one Pacquet for him that I put my Name, when I thought to have sent it by a friend. The baseness of the Post-Office in opening it, surprises me. No other Letter for him has since pass’d thro’ my hands.— If any others come to me for him, I Shall Send them under Cover to you.
The Tuite you mention is not a North american but a West Indian, i.e. a Native of one of the English sugar Islands. 17. is not 21. [i.e., 54] of 196. X. P. acts only for 824. Ca.
I forwarded your Letter to Capt. Jones. I do not know which of his English Pilots it was, that Is mention’d in yours of the 657.ry. I know he has been generous to an Excess with them. Explain to me if you please the fact that is the Subject of that Letter, and who Mr. Gordon is.—
I am curious to know what the states will do about the Confiscation of the Goods taken in Pryland’s [Bylandt’s] Convoy.
I received your large Packets, that for Capt. Jones Shall be carefully sent him. I thank you for the Philosophial Pieces, which I will read attentively as soon as I have a little Time.

Please to present my thanks to Mr. Enchidi for his curious specimen of Characters, and request him to send me the Price of the following Articles, by the pound weight, and what is the Proportion between the Holland and the English Pound Weight.
Non parel (Fr. Mignonne) Romein and Curiyt
Caractere de Finance.
Dubbelde Descendiaan Geschreven Schrift—
  Dubbelde Garmond Geschreven Schrift.
Descendiaan Duits N. 1.
Garmonts Duits.
Brevier Duits.—
M. Dumas